 Case 20-07466          Doc 112     Filed 12/31/20 Entered 12/31/20 13:02:33             Desc Main
                                     Document     Page 1 of 1



                        THE UNITED STATES BANKRUPTCY COURT
                        FOR THE NORTHERN DISTRICT OF ILLINOIS
                                  EASTERN DIVISION

 In re:                                             )     Chapter 11
                                                    )
 WELL HEALED PET, INC.,                             )     Case No. 20-07466
                                                    )
                                                    )     Honorable A. Benjamin Goldgar
                  Debtor.                           )

                  SUPPLEMENTAL DISCLOSURE OF COMPENSATION
                OF ATTORNEY FOR DEBTOR PURSUANT TO RULE 2016(b)

1.        Pursuant to 11 U.S.C. §329(a) and Fed. Bankr. Rule 2016(b), I certify that I am one of the
          attorneys for the above-named Debtor, and the law firm of Golan Christie Taglia LLP was
          paid additional sums after the filing of the case for services rendered and to be rendered on
          behalf of the Debtors in connection with the above captioned case in the amount of
          $2,083.00.

2.        The source of the compensation was Matthew Brash in his capacity as Subchapter V Case
          Trustee.

3.        I have not agreed to share the above-disclosed compensation with any other person unless
          they are members and associates of Golan Christie Taglia LLP.

                                          CERTIFICATION

I certify that the foregoing is a complete statement of any agreement or arrangement of
supplemental compensation from the Debtor in connection with the law firm of Golan Christie
Taglia LLP’s representation of the Debtor in the above captioned proceeding.

December 31, 2020                                       /s/ Robert R. Benjamin
                                                        Robert R. Benjamin (ARDC#0170429)
                                                        GOLAN CHRISTIE TAGLIA LLP
                                                        70 W. Madison Street, Suite 1500
                                                        Chicago, Illinois 60602
                                                        P: 312-263-2300
                                                        F: 312-263-0939
                                                        rrbenjamin@gct.law
